Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and further electing the apparatus of Group I relating to claims 12-13, 15, 17, 20, 22 and 24 in the reply filed on May 2, 2022 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subsea power source comprising a heating apparatus which comprising a controller as required of claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Note: The specification details structure that can be used for the power source, however the detailed structure does not include the power source having a heating apparatus with controller, instead the power source is connected to a heating apparatus of a fluid system.
Claim Objections
Claims 13, 15, 17, 22 and 24 are objected to because of the following informalities:  Claims 13, 15, 17, 22 and 24 all depend upon claim 0 which is a typo based on the previous claim set dated May 24, 2019. For examination purposes claims 13, 15 and 17 will depend to claim 12 and 22 and 24 will upon claim 20, see interview summary attached here in. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13, 15, 17, 20, 22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “a power source for another power sink in addition to the heating system” in lines 2-3. This limitation indefinite because it is unclear how many power sources is required (i.e. one each for another power sink and the heating system or one power source to power both the another power sink and the heating system. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-13, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aarskog et al. (US 9742163 B2).
Regarding claim 12, Aarskog et al. discloses a subsea power source (50, 10, Fig.1) suitable for a heating system for controlling an accumulation in a subsea fluid system (intended function), the subsea power source (50) comprising a power source (50, Col. 7, lines 51-64) for another power sink in addition to the heating system, wherein the power source (50) is capable of powering the heating system as an additional power sink from the power source intended for the another power sink (Fig. 1 shows a power source 50 with a power input 12 feeding power to a subsea switchgear 10 which feeds power to subsea loads 40).

    PNG
    media_image1.png
    826
    684
    media_image1.png
    Greyscale

Regarding claim 13, Aarskog et al. discloses the subsea power source of claim 12. The limitation “wherein the power source powers the heating system with spare or surplus power from the power source” is an intended function. The power source of Aarskog et al. is capable of performing the function.
Regarding claim 15, Aarskog et al. discloses the subsea power source of claim 12. The limitation “wherein the power source continuously powers the heating for a particular period and discontinuously powers the primary power sink during the particular period” is an intended function. The power source of Aarskog et al. is capable of performing the function.
	Regarding claim 17, Aarskog et al. discloses the subsea power source of claim 12. The limitation “wherein the power source is a subsea actuator power source, and the subsea actuator is a subsea choke actuator” refers to a naming of the power source and the subsea actuator appears to be an apparatus in which the power source provides power to. Naming the power source as a subsea actuator power source does not further limitation the power source and as shown in Fig. 1 above, the power source provides power to subsea loads (40) and is capable of providing power to a subsea choke actuator. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Aarskog et al. (US 9742163 B2) in view of Granborg (US 20100101663 A1), cited on IDS dated December 7, 2018.
Regarding claim 20, Aarskog et al. discloses the subsea power source of claim 12.  Aarskog et al. further disclose a pipeline heating system (Col. 6, lines 21-23) comprising a plural heating units for heating a pipeline section and a control unit adapted to control a contactors so as to connect the power input to the heating system for a predetermined amount of time (Col. 6, lines 4-8), wherein the pipeline heating system is connected to the subsea switchgear for receiving power from the subsea power source.
Aarskog et al. is silent on the controller configured to adapt the heating in accordance with a monitored parameter associated with the development of accumulation; wherein the heating apparatus is a subsea hydrocarbon flow line heating apparatus for preventing the accumulation of one or more of: hydrate; wax and paraffin accumulations.
Granborg in the same field of endeavor discloses “One or more power supplies 47 will energize the pipe 40 via one or more transformers 43. The power supply 47 will continue to energize the pipe until an upper temperature limit is reached. Once the upper temperature limit has been reached in the pipe, a controller 42, which preferably comprises a temperature sensitive bi-metal disc in an epoxy sealed housing, will activate a plunger causing a heavy duty switch contact 41 to open. The power supply 47 will then be disconnected from the one or more transformers 43 via relay 49. A lamp 44 may be present and will indicate whether the upper temperature limit has been reached and the power supply 47 has been disconnected”, ¶0031. The controller (42, Fig. 4) is adapted to control the heating in accordance with a monitored parameter associated with the development of accumulation (temperature). 
The limitation “wherein the heating apparatus is a subsea hydrocarbon flow line heating apparatus for preventing the accumulation of one or more of: hydrate; wax and paraffin accumulations” involves naming of the heating apparatus and does not provide any additional structure required of the heating apparatus. The heating system of Aarskog et al. heats segments of a pipeline and capable of preventing the accumulation of one or more of: hydrate; wax and paraffin accumulations. Granborg also teaches a plurality of heaters (transformers 43, Fig. 4) capable of preventing the accumulation of one or more of: hydrate; wax and paraffin accumulations.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the control unit of Aarskog et al. to monitor and adjust heating based of a parameter associated with the development of accumulation by adding a thermostat controller as taught by Granborg for the purpose of increasing the accuracy of the temperature control of the heaters (¶0031 of Granborg).
Regarding claim 22, Aarskog et al. modified discloses the subsea power source of claim 20.  Aarskog et al. as discussed above detail wherein the heating apparatus comprises a localized heating apparatus configured to heat a localized section of the fluid system independently of another heating apparatus (Col. 6, lines 21-23) via control of contactors (20, Fig. 1) for controlling power to loads (40), in the case individual heaters.
Regarding claim 24, Aarskog et al. modified discloses the subsea power source of claim 20. Aarskog et al. as discussed above detail the heating system comprising a plurality of heating apparatus, the plurality of heating apparatus being independently adaptable to adapt a level of heating provided by each of the plurality of heating apparatus (Col. 6, lines 21-23), and the plurality of heating apparatus are independently activatable, wherein the plurality of heating apparatus correspond to a plurality of sections of fluid system, the sections being discrete such that the sections are independently heatable (Col. 6, lines 21-23). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F SIMS III/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761